Title: From Thomas Jefferson to Albert Gallatin, 6 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 6. 08.
                  
                  On the subject of the Western road, our first error was the admitting a deviation to Brownsville, and thus suffering a first encroachment on it’s principle. this is made a point d’appui to force a second, and I am told a third holds itself in reserve. so that a few towns in that quarter seem to consider all this expence as undertaken merely for their benefit. I should have listened to these sollicitations with more patience, had it not been for the unworthy motives presented to influence me by some of those interested. sometimes an opposition by force was held up, sometimes electioneering effects, as if I were to barter away, on such motives, a public trust committed to me for a different object. it seems however that our first error having made Brownsville, & no longer Cumberland, the point of departure, we must now go no further back in examining the claim of Washington. I have therefore written to the Commissioners the letter of which I inclose you a copy. the time saved by sending it to them direct, may be important, as they may be near their return. I am doubtful whether they have money enough left for a thorough examination. if they have, their report will enable us to decide on this second deflection. but what will Wheeling say if we take the road from it, to give it to Washington? I do not know it’s size or importance, nor whether some obstacles to navigation may not oppose our crossing at a higher place. I salute you with constant affection.
                  
                     Th: Jefferson 
                     
                  
               